Title: To Thomas Jefferson from William Carmichael, 17 December 1785
From: Carmichael, William
To: Jefferson, Thomas



Sir
Madrid 17. Decr. 1785

I received by Mr. Lamb the Letter which your Excellency did me the honor to address me the 4th. Ulto. as also a joint Letter delivered me by the same Gentleman to which I hope to answer in a manner that will prove my earnest endeavours to correspond with the views of the writers in rendering every service in my power to the parties for whose Interests it was addressed me. Permit me to thank your Excellency for the American Intelligence you have been pleased to convey to me as well as for the Obliging expressions by which you mark your favorable opinion of my zeal for the Common Interests of the States.
The exertion of that Zeal has too often been impeded by Circumstances which I wish to forget and which I should think of no more, did I not experience every day other mortifications added to the many to which I have been subjected already. Perhaps I may have merited them; I shall think so myself, if I longer expose  myself to the disagreable sensations to which they give rise. Unwilling to trouble your Excellency to whom I have not the honor to be known except by the partiality of some or the ill will of Others, with chagrins that would require Pages to detail, I shall confine myself to one which is not only personally distressing to myself but might have been injurious to public credit here, so far as mine as a public Servant is interested, had I not obtained a consideration that this occasion constrains me to say is more due to my own Conduct than to the means afforded me of procuring that Consideration. It is painful to me to dwell longer on this Subject. I beg your Excellency to desire Mr. Grand to lay before you a letter which he wrote me the 29th. Ulto. and mine to him of the 12th. Inst. I have been and am the victim of my zeal for the Public service. The Accounts I settled last year at Paris will show How long it had been in arrears to me on former occasions and when I draw in consequence of Instructions from our Late minister at the Court of France for what would be justly due to me before my Bills are presented for payment and desire no advance to be made me, I submit to your Excellencys Consideration whether I have not reason to be hurt by a conduct, to which I have reason to think no other in the Public Line has been exposed but myself. I have now been more than 3 years and a half chargé D’Affaires at this Court, and in that time I have received 8 or nine Official Letters and frequently large packetts of news papers many months after their Date without a Line of Information. These packetts cost me from 6 to 18 dollars each. I have multiplied my Correspondence as far as I thought its extension might be useful to obtain information. Messrs. Adams, Franklin and Jay were all of opinion that the Public ought to be charged with these disbursements. Illuminations and Gala at the Court is a heavy article here. Of the Latter there are 34 in a year without mentioning those to which extraordinary occasions give rise and the intermarriages this year and the public Entertainments in consequence of these have greatly augmented them. The Etrennes each year do not cost me less than twenty Pistoles which are not expected as a favor but exacted as Debts. My Presentation cost me more than twenty five Pistoles in this way. Last year I was obliged to repair to Paris by order of Congress. I left my house at Madrid and Servants to take care of it, Servants that I could not dismiss because they were necessary on my return. I was near four months Absent. No Allowance has ever been made me for the Above-mentioned disbursements nor for the very heavy expence to  which this Voyage Subjected me. I know however that others have been paid all such Extraordinary Expences. The consequence of that voyage and extraordinary expences this year have cost me £258 8 sh. Sterling which Mr. Barclay will see in the settlement of my accounts. This money, part of a Legacy due to me at the Death of an Aunt in Scotland in 1777, had long been destined to other purposes, but pressing exigencies brought on by the voyage before mentioned and the accumulated expence of this year have forced me to appropriate it to my Immediate maintenance. This renders me unjust to others. Mr. Barclay’s Long Expected arrival hath prevented me from forwarding my accounts to Paris. Indeed months ago he advised me that he should have a more convenient opportunity of settling them than in that City; But the Amount of My Salary is known, the drafts for that Salary are known and on the examination only, I am persuaded that it will be Obvious that I have not taken any step that I am not authorized to take. Hereafter it will appear whether my public conduct since the year 1776 to the present moment on the Continent of Europe or that of America has ever been Interested. I beg your Excellency to pardon any thing that may appear warm in the Expression of first sensations on this disagreable business. Whatever sum may be necessary in the Affair of those you recommend to me will be advanced to them notwithstanding, after the Assurances you have enabled me to make. I entreat your Excellency to excuse the Liberty which I take in requesting you to make the proper compliments for me to Colonel Humphreys whose poem strengthens me in the enthusiasm which my chagrins might have weakened. These Chagrins prevent me from thanking him as I ought to do for his valuable present. A Translation will probably be made of his work and In My answer to his obliging note I will point out such passages as it may be necessary to Elucidate by Notes. On the point of sending off the few books of your Catalogue which I had been able to procure, I was informed of an Auction of a Library of a Gentleman who had been curious in his collection of similar works. In fact I had in part agreed for the greater part of your desired collection, when a Person offered to purchase the whole Library. This Circumstance delayed my forwarding the few that I had been able to procure. I bought however, tho’ Dear, a Map of a part of the Spanish Settlements in America, which was undertaken by order of the Court but of which the Sale was immediately prohibited. Mr. Randall appears an amiable and well informed young gentleman. In a few  days I Hope to have the honor to write your Excellency more fully on particular subjects. I feel the necessity of once more Apologizing for the Liberty I have taken in Troubling you with my Little Affairs. It is of little consequence by whom the public is served, provided it is well served and this consideration consoles for the part that I am constrained to take. I have the honor to be With the greatest Respect & Esteem, Your Excellencys Most Obedt. Hble. Sert.,

Wm. Carmichael

